MEMORANDUM2
Hugo Gonzalez-Rodriguez appeals his conviction by guilty plea and sentence for *502one count of distribution of methamphetamine in violation of 21 U.S.C. § 841(a)(1). Gonzalez-Rodriguez’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw on the ground that he could not discover any arguable issue on appeal. Our independent review of the record discloses no arguable issues. Counsel’s motion to withdraw is GRANTED and the judgment is
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.